Citation Nr: 1713367	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  14-28 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to the feet.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to July 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran and his spouse presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

After the Board hearing and subsequent to the last adjudication of the claim by the RO, the Veteran submitted additional relevant evidence in November 2016, which was accompanied by a waiver of initial review by the RO.  As such, the Board may proceed to the merits of the claim.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Residuals of cold injury to the feet, including osteoarthritis and neuropathy, were the result of the Veteran's service.


CONCLUSION OF LAW

Residuals of cold injury to the feet, including osteoarthritis and neuropathy, were incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has residuals of cold injury due to his service in the winter during the Korean War.

The Veteran's DD 214 indicates that the Veteran is in receipt of the Korean Service Medal with 3 Bronze Service Stars.  

The Veteran's service treatment records have been determined to be unavailable due to a fire-related incident, except for his July 1953 Report of Medical Examination prior to separation from service.  The examination report included normal findings as to the lower extremities and the Veteran had no complaints of a medical nature at the time of examination.

April 2011 electrodiagnostic testing showed mild bilateral lower extremity peripheral neuropathy.

June 2011 statements from the Veteran's wife and daughter stated that for as long as they could remember the Veteran had experienced difficulty with his feet, including throbbing and pain.

An August 2011 statement from the Veteran indicated that while serving in Korea during the war he was stationed in a fox hole where he kept on his boots for 2 to 3 days at a time, that the winter was very cold, and that his feet were cold all of the time.

An August 2011 statement from the Veteran's wife noted that the Veteran had been complaining about his feet being cold for many years, with additional symptoms of pain and burning. 

An August 2011 statement from a fellow service member stated that he had served with the Veteran in Cho Won, South Korea during January and February of 1953, during which time "it was very, very cold" and "that our feet were numb, even to this day."

In support of his claim, the Veteran submitted a climate guide for South Korea, which indicated that the coolest average minimum / low temperature was 14 degrees Fahrenheit in January.

A December 2011 VA treatment record included an assessment of frostbite injury to the bilateral digits of the feet, based on monofilament testing.  There was no medical opinion as to the timing of onset of these problems.

The Veteran was afforded a VA cold injury residuals examination in July 2014.  The Veteran reported a history of cold exposure during his deployment to South Korea during 1952 and 1953.  He alleged exposure to extremely low temperatures without adequate clothing and current symptoms of numbness, tingling, and burning pain in the feet, primarily at night.  The examiner indicated that the Veteran had not been diagnosed previously with a cold injury.  Following examination, the examiner concluded that it was less likely as not that the Veteran's residuals of cold injury occurred in or were the result of exposure to cold during service.  The rationale was that the Veteran was exposed to the cold during his service in Korea, but that there was no documentation of that exposure in the service treatment records and that current foot osteoarthritis, peripheral vascular disease, diabetes mellitus, peripheral neuropathy, and tinea pedis could all be contributing to the current symptoms. 

During his October 2016 Board hearing, the Veteran testified that he worked in artillery during the Korean War on 105mm howitzers.  During his one and a half winters in Korea, the Veteran experienced significant cold.  He contended that he was diagnosed with and treated for frostbite during service by a medic, which were not currently available due to a fire-related incident.  The Veteran testified that he lived in a fox hole for 13 months in combat conditions without a fire, housing, or other shelter.  His cold injury symptoms had worsened over the years to that point that he was unable to sleep at night.  The Veteran stated that he could think of no other reason for the problems with the feet that he was experiencing.  

In two November 2016 records, the Veteran's private podiatrist documented complaints of numbness and tingling, particularly nocturnally.  The Veteran attributed the problems to residuals of frostbite / osteoarthritis due to his active service.  The record indicated current diagnoses of frostbite exposure, severe osteoarthritis, and neuropathy.  The Veteran presented with complaints of pain / discomfort in the lower extremities secondary to frostbite / osteoarthritis.  The Veteran's numbness and tingling were consistent with frostbite osteoarthritis that was confirmed on x-rays of each foot.  The podiatrist indicated that the frostbite occurred during the Veteran's active service.  

The Board notes that there is conflicting evidence of record as to the etiology of the Veteran's current cold injury residuals.  The Board finds the Veteran's and the other lay reports of a continuity of symptoms from service and the conditions in service of significant probative value.  In addition, the Board has considered the July 2014 VA medical examination report and the November 2016 private medical opinions.  The Board is somewhat concerned by the notation in the July 2014 VA examination report that the Veteran had not previously been diagnosed with a cold injury, when the December 2011 VA treatment record clearly indicates such a diagnosis.  In any case, there are multiple diagnoses of cold injury with residuals.  The Veteran has testified that he could think of no incident other than his service in Korea that could be the basis for the cold injury and the Board recognizes that the Veteran certainly was exposed to significantly cold conditions during his service in Korea.  The November 2016 private podiatrist considered the Veteran's assertions and based on examination and x-rays concluded that the evidence supported the conclusion that the cold injury residuals were due to the Veteran's frostbite involving the feet during his service in Korea.  In light of the foregoing and affording the Veteran the benefit of the doubt, the Board concludes that the evidence is at least in relative equipoise as to whether his residuals of cold injury to the feet, to include osteoarthritis and neuropathy, began during his active service in Korea.  


ORDER

Entitlement to service connection for residuals of cold injury to the feet, to include osteoarthritis and neuropathy, is granted.


REMAND

In a July 2015 rating decision the RO denied entitlement to TDIU.  In August 2015, the Veteran submitted a Notice of Disagreement (NOD) as to the denial of that issue.  As such, remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the issue of entitlement to TDIU.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case that addresses the Veteran's claim for entitlement to TDIU.  If, and only if, the Veteran perfects an appeal with respect to that claim, the AOJ should ensure that any indicated development is completed before the issue is certified for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


